         Case 1:20-cv-03676-AT-SN Document 23 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EMMANUEL A. ADIGUN,

                                Plaintiff,                    20 Civ. 3676 (AT) (SN)

                 - against -
                                                              NOTICE OF MOTION
INTERNAL REVENUE SERVICE, et al.,

                                Defendants.


         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Motion to Dismiss of Defendants Internal Revenue Service and Social Security

Administration, and the Declaration of Ashleigh Edmonds, the Internal Revenue Service (“IRS”)

and Social Security Administration (“SSA”), through their attorney, Audrey Strauss, Acting

United States Attorney for the Southern District of New York, will move this Court before the

Honorable Analisa Torres, United States District Judge, at the Daniel Patrick Moynihan United

States Courthouse, 500 Pearl Street, New York, New York 10007, for an order dismissing this

action under Rules 12(b)(1), 12(b)(5), and 12(b)(6) of the Federal Rules of Civil Procedure.


Dated:    New York, New York
          September 8, 2020
                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney for the
                                              Southern District of New York
                                              Attorney for the IRS and SSA
        Case 1:20-cv-03676-AT-SN Document 23 Filed 09/08/20 Page 2 of 2




                             By:     /s/ Joshua E. Kahane
                                    JOSHUA E. KAHANE
                                    Assistant United States Attorney
                                    86 Chambers Street, 3rd Floor
                                    New York, New York 10007
                                    Tel. (212) 637-2699
                                    Fax     (212) 637-2786
                                    Email: joshua.kahane@usdoj.gov

cc: All parties (via ECF)




                                       2
